      Case 1:19-cv-00988-HSO-JCG Document 52 Filed 03/01/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION


 LATARICIA KELLER                            §                         PLAINTIFF
                                             §
                                             §
 v.                                          §     Civil No. 1:19cv988-HSO-JCG
                                             §
                                             §
 CERTAIN UNDERWRITERS AT                     §                     DEFENDANTS
 LLOYD’S LONDON and JOHN and                 §
 JANE DOES A, B, C, D, and E                 §

                       FINAL JUDGMENT OF DISMISSAL

      The parties have announced to the Court a settlement of this case. The

Court, being advised that the parties have an informed understanding of their

rights and the consequences of settlement, desires that this matter be finally closed

on its docket.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above

captioned civil action is dismissed with prejudice, with each party to bear its own

costs and attorneys’ fees.

      SO ORDERED this the 1st day of March, 2021.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
